           Case 2:20-cv-01750-JAD-NJK Document 33 Filed 04/19/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   EBONI D. LUCAS, et al.,
                                                            Case No.: 2:20-cv-01750-JAD-NJK
 8          Plaintiff(s),
                                                                           Order
 9   v.
10   MGM RESORTS INTERNATIONAL, et al.,
11          Defendant(s).
12         To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
13 1(a). To the extent the parties intend to renew their request to stay discovery, such request must
14 be filed by May 3, 2021. Otherwise, a proposed discovery plan must be filed by May 10, 2021.
15         IT IS SO ORDERED.
16         Dated: April 19, 2021
17                                                               ______________________________
                                                                 Nancy J. Koppe
18                                                               United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                    1
